Claimant who is a resident of the City of Galesburg, Illinois, was a regularly enlisted soldier in Company “C” 6th Regiment of Infantry, Illinois Eational Guard. On the 16th day of August, 1916, while acting under the orders of his superior officer, he was assisting other members of his company in moving the arms and stores of said company from the old armory building to the new armory building. There were birds nests located in and about the roof and rafters of the armory and under instructions from the officer in charge, claimant was endeavoring to remove the same. While so doing, he slipped and fell from the roof of the building to the floor striking projections in the way of heat radiators and other obstructions and as a result of the fall his left leg was fractured between the knee and the hip; his left forearm dislocated and fractured between the elbow and wrist; his left jaw fractured and all the teeth broken off, and he was otherwise greatly bruised and injured. Claimant was taken to a hospital at Galesburg where he remained for some months and later was removed to a hospital at Chicago where he received treatment under a specialist in that city. His injuries are such that they failed to respond to treatment to any appreciable extent. It was necessary to rebreak and reset the leg and it is now about one inch shorter than normal. This, together with the other injuries has caused claimant to be permanently disabled, and from the evidence of the physicians who treated him, it is certain that he will never be able to follow his usual occupation. His right to recover which is not disputed by the State is based on section 11 of article 16 of the State Military and Haval code, paragraph 154, chapter 129 Hurd’s Revised Statutes, 1913, which is as follows: “In every case where an officer or enlisted man of a National Guard or Haval Reserve shall be injured, wounded or killed while performing his duty as an officer or enlisted man in pursuance of orders from the commander-in-chief, said officer or enlisted man, or his heirs or dependents shall have a claim against the State for financial help and assistance, and the State Court of Claims shall act on and adjust the same as the merits of each case may demand. * * The record discloses that claimant was a young man of about twenty-three years of age; that prior to the injury he was in good health and had an earning capacity of $20.00 per week. Taking into consideration the injuries sustained by claimant, and money expended by him for medical services and hospital bills, we are of the opinion that he should be awarded the sum of six thousand five hundred and 00/100 ($6,500.00) dollars.